08/09/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0671



                             No. DA 19-0671

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

GENE DEVERAUX,

           Defendant and Appellant.


                                 ORDER

     Upon consideration of Appellant’s motion, and good cause

appearing therefore,

     IT IS HEREBY ORDERED that the Motion to Supplement the

Record is GRANTED. The August 28, 2019 “Defendant’s Reply On

Motion for New Trial” shall be placed in the file of this Court for this

cause.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                      August 9 2021